DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 November 2020 has been entered.
 
Status of the Claims
This action is in response to papers filed 12 November 2020 in which claim 47 was amended. The amendments have been thoroughly reviewed and entered. 
The rejections in the Office Action dated 17 August 2020, not reiterated below, are withdrawn in view of the amendments. 
Applicant’s arguments have been thoroughly reviewed and are discussed below as they apply to the instant grounds for rejection. 
New grounds for rejection are discussed.
Claims 47-55 are under prosecution.  

Information Disclosure Statement
The IDSs filed 17 November 2020 include numerous non-English language documents.  The non-English language documents that included an English language abstract were considered based on the information contained within the abstract.  The non-English language documents that did not include an English language have been lined-through and have not been considered. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 47-55 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 47-55 are indefinite for the recitation “second primer pair” because it is unclear how the pair relates to the first primer and/or amplicons.   Additionally, it is unclear whether the claim is intended to define a single pair of primers whereby both the first and second amplicon are amplified using the same second pair or whether the claim encompasses any second round amplification performed using any pair of primers, encompassing primers that are the same or different from the first pair and 
Claim 51 is indefinite for the recitation “the step of attaching” because the recitation lacks proper antecedent basis in Claim 47 which does not define a step of attaching.  




	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 47-55 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bignell et al (2009/0233802, published 17 September 2009) and Hindson et al (20110053798, filed 24 August 2010).
Regarding Claim 47, Bignell teaches a comprising fragmenting nucleic acids, generating blunt ends and attaching an adaptor to the fragmented nucleic acids and 
Bignell further teaches the PCR is performed in an emulsion (¶ 18, ¶ 78) but does not specifically teach the droplets are formed with the DNA fragments and primers.  
However, providing droplets of DNA and primers were well-known in the art as taught by Hindson. 
Hindson teaches forming droplets comprising PCR reagents (e.g. DNA and primers, ¶ 52) and further teaches that forming droplets of defined reagents provides numerous advantages (¶ 31):
[0031] The systems disclosed herein may offer substantial advantages over other approaches to mixing small volumes of fluid. These advantages may include any combination of the following: (1) an ability to mix small volumes of reactants with a sample on-demand; (2) scalable methods and apparatus to accomplish mixing of a large number of reagents with a sample in small-volume reaction vessels (e.g., femtoliter, picoliter, or nanoliter), a large numbers of samples with a reagent in small-volume reaction vessels, and/or reagents with samples in small volumes using reproducible processes on low-cost instrumentation; (3) high-throughput fluid mixing that uses minimum amounts of reagents to reduce assay costs; (4) an ability to screen a sample for the presence of one or up to thousands or more targets on the same instrument; (5) an activation step that can initiate mixing of small volumes and that does not require complex timing of droplet streams using 
Therefore one of ordinary skill would have reasonably utilized the reagent droplet formation of Hindson with the initial PCR reagents of Bignell based on the numerous advantages of reagent droplet formation as taught by Hindson. 

Regarding Claim 48, Bignell teaches amplification via PCR (Fig. 6, ¶ 70).  Hindson teaches PCR (¶ 52).
Regarding Claim 49, Bignell teaches the method further comprises sequencing the amplification products (¶ 14(f) and ¶ 87-88).  
Regarding Claim 50, Bignell teaches that prior to sequencing, the amplified products are attached to a solid support for emulsion PCR (¶ 18-21 and ¶ 78-79).
Regarding Claim 51, Bignell teaches the adaptors are attached to the nucleic acid via blunt-end ligation (e.g. ¶ 59).
Regarding Claims 52-53, Bignell teaches the nucleic acids are DNA, RNA or mRNA converted into cDNA (¶ 38-41).  Hindson teaches DNA and RNA targets (¶ 46, 49),
Regarding Claim 54, Bignell teaches second amplification comprises nested PCR (e.g. Fig. 6, ¶ 70-72).
Regarding Claim 55, Bignell teaches the double stranded adaptor and nucleic acid (¶ 55-59).  
Response to Arguments
Applicant asserts that none of the references cited in the Office Action of 13 March 2020 teach the invention as newly defined.
The arguments are deemed moot in view of the amendments, withdrawn rejections and new grounds for rejection.   It is noted that the previously cited references remain relevant to the invention as defined in the previous set of claims and those references may be cited in future office actions in response to additional amendments. 
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETTY J FORMAN whose telephone number is (571)272-0741.  The examiner can normally be reached on Monday-Wednesday 6:30-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BETTY J. FORMAN
Primary Examiner
Art Unit 1634



/BETTY J FORMAN/           Primary Examiner, Art Unit 1634